Order entered August 25, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00415-CV

                        JUST ENERGY TEXAS I CORP., Appellant

                                                V.

      TEXAS WORKFORCE COMMISSION AND CEDRIC THOMAS, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07637-I

                                            ORDER
       We GRANT appellees’ August 18, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than September 17, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE